Citation Nr: 1639822	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  03-34 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an effective date earlier than April 17, 2003, for the award of service connection for degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to the service-connected back condition.

4.  Entitlement to service connection for a disability of the cervical spine.

5.  Entitlement to service connection for a disability of the left leg.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


[The issues of entitlement to service connection for a disability of the left shoulder and entitlement to service connection for a disability of the left arm are addressed in a separate Board decision.]


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Dr. Elaine Tripi


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2008, October 2009, and September 2012.  

In February 2006, a Board hearing was held on the subject of different appellate issues which are not addressed herein.  In December 2015, a second hearing on this appeal was held before the undersigned Veterans Law Judge.  Following a thorough discussion at the hearing with the Veteran's attorney, who is presumed to be well versed in veterans' law, the parties agreed to explicitly limit the content of the second hearing to the issues which are addressed herein.  The issues which were discussed during the February 2006 Board hearing are addressed in a separate Board decision under the same docket number by the Veterans Law Judge who conducted that hearing.  

In February 2015, the Veteran and his attorney waived initial RO consideration of recently-obtained VA medical records.  Also, in November 2015, the Veteran's attorney submitted new evidence pertaining to the Veteran's occupational status, along with a waiver of initial RO review of this new evidence.  

The issues of entitlement to service connection for a psychiatric condition, cervical spine condition, and left leg condition, as well as entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have ankylosis of any part of his spine and he does not have any neurological abnormality associated with his lumbar spine condition.  

2.  The Veteran first filed a claim for service connection with VA on April 17, 2003.  


CONCLUSIONS OF LAW

1.  An initial disability rating greater than 40 percent is not warranted for arthritis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for the assignment of an effective date prior to April 17, 2003, for the grant of service connection for arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The initial duty to notify the Veteran was satisfied in letters of December 2003 and January 2004.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Subsequent letters of May 2009, June 2011, and December 2011 informed him of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires some discussion of the December 2015 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issues on appeal at the Board hearing were clearly identified and discussed, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  In this case, the Veteran himself was not present at the hearing, but nevertheless relevant information was brought out from the expert witness with assistance from the Veteran's attorney.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, service personnel records, private medical opinions, and VA medical records which are relevant to the matter decided herein, as well as the expert witness's hearing testimony.  

The Veteran was provided examinations that evaluated his lumbar spine condition in 2009 and 2011.  In written argument, the attorney has stated a new examination is needed because the Veteran's condition has worsened.  This is not, however, an allegation of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  Here, the representative's statement of "worsening" was made in the context of his advocacy for the Veteran; the representative's arguments are not "evidence."  It is important to note that the Veteran himself has not stated that his condition has worsened in any way.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The last examination report from 2011 was thorough.  The Board has reviewed the VA outpatient records that post-date the examination, and these records show symptoms consistent with those shown on the last examination in 2011.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).



An initial disability rating greater than 40 percent for degenerative arthritis of the lumbar spine

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417 (1995).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Because the Veteran has challenged the initial disability rating assigned following the grant of service connection for his low back disability, all the evidence reflecting his condition since the effective date of the grant in April 2003, must be reviewed for evidence of entitlement to a higher disability rating.  

Degenerative arthritis of the lumbosacral spine is rated using the General Rating Formula for evaluating diseases and injuries of the spine set forth in 38 C.F.R. § 4.71a.  The current 40 percent disability rating reflects forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Range of lumbar spine motion is depicted in Plate V of 38 C.F.R. § 4.71a, as well.

Medical evidence dated during the time period at issue here reveals multiple complaints involving low back pain.  The Veteran has been taking pain medication of various strengths, throughout the time period at issue.  There is no indication whatsoever in the voluminous medical evidence of record that he has ankylosis of any part of his spine.  Although he has limited motion of the lumbar spine, he has motion, and no ankylosis.  

The Veteran also does not have any associated neurological abnormality warranting a separate rating.  Although his VA outpatient records show some complaints of radiating pain down the left leg, nerve conduction testing and electromyograph testing in March 2009 was interpreted as showing no neurological involvement and no radiculopathy.  He was inconsistent and minimally cooperative during the neurological examination in May 2011.  His VA outpatient records do not show diagnoses indicative of neurological abnormalities such as radiculopathy or sciatica.  A separate rating requires that a neurological abnormality actually be shown by the medical evidence, as opposed to the Veteran's subjective complaints alone.  

Absent ankylosis and/or neurological impairment, a higher disability rating is simply not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, under these provisions, the 40 percent disability rating is assigned regardless of pain; although the Board recognizes that pain is a significant component of the Veteran's back disability.  The preponderance of the evidence is thus against the assignment of a higher initial disability rating for degenerative arthritis of the lumbar spine.

As for rating based on incapacitating episodes, the Veteran does not have such episodes as defined by VA's regulation, which is bedrest prescribed by a physician.  Although he reports voluntarily restricting his activities and resting at times for days, this does not meet the regulatory definition.  



An effective date earlier than April 17, 2003, for the award of service connection for degenerative arthritis of the lumbar spine

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted on a direct basis, such as the Veteran's lumbar spine arthritis which was established as directly related to military service, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

In this case, the Veteran initially filed a claim for service connection for a back disability on April 17, 2003.  This is the effective date which the RO assigned for the grant of service connection.  His attorney argues, however, that VA should have accepted VA treatment records dated prior to April 2003 as an informal claim for service connection.  Careful review of the claims file shows that the claim received in April 2003 was the first benefits claim the Veteran ever filed with VA.  His only previous correspondence had involved educational benefits in the early 1980s.

This argument fails under the law.  In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a threshold matter, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet. App. 378 (1999).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran's VA medical records, cannot by themselves serve as an informal claim for service connection.  As set forth above, an informal claim must be a communication from the Veteran or his representative, and in this case, there was no such communication prior to April 17, 2003.  

The law provides that VA medical records are constructively of record in VA claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As a practical matter, however, VA adjudicators cannot troll through medical records searching for possible eligibility; rather, VA adjudicators review claims that are filed.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

Similarly, the provisions of 38 C.F.R. § 3.157 provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  In this case, however, the Veteran's earliest claim was the one he filed in April 2003.  Thus, the provisions of 38 C.F.R. § 3.157 are not for application in the instant case. 

The Court has endorsed this interpretation of 38 C.F.R. § 3.157 as follows:  "[T]he Secretary by regulation has specifically limited the use of medical examination reports as informal claims to circumstances where a 'formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.'  38 C.F.R. § 3.157(b)."  King v. Shinseki, 23 Vet. App. 464, 468 (2010).

There is no doubt the Court has been reluctant to interpret VA hospitalization or examination records as informal claims for entitlement to service connection.  In a similar case involving medical records which a Veteran wished to have construed as an informal claim for secondary service connection, the Court looked for additional supporting evidence of the Veteran's intent to seek secondary service connection, holding that the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the secondary condition.  "While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant ... The appellant must have asserted the claim expressly or impliedly."  Brannon v. West, 12 Vet. App. 32 (1998). 

The private treatment records are no more explicit regarding an intent to seek benefits and, so, fare no better as an informal claim.  Although the private treatment records document diagnosis of and treatment for a back condition long before the April 2003 claim, these records were not associated with the claims file until after the claim was filed.  

In other words, the simple existence of medical records reflecting diagnosis and treatment of back pain, without any communication from the Veteran himself, cannot be construed as an intention to file a claim for service connection for a back disability.

Thus, the earliest indication that the Veteran wished to pursue a claim for service connection for a back disability was the April 2003 application.  Thus, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for a low back disability and the benefit sought must be denied.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet.App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of extra-schedular ratings.

Because at this point anyway, the Veteran only has a single service-connected disability, analysis of the collective and combined effect of all of the Veteran's service connected disabilities is not warranted.  Referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).


ORDER

An initial disability rating greater than 40 percent for degenerative arthritis of the lumbar spine is denied.

An effective date earlier than April 17, 2003, for the award of service connection for degenerative arthritis of the lumbar spine is denied.


REMAND

The Veteran contends that he injured his neck, or cervical spine during an inservice accident when he fell off a truck.  As set forth above, service connection has been granted for residuals of injury to the low back.  He is contending that he has a psychiatric disability secondary to the pain he experiences in his back and neck.  The basis for his claim of service connection for a left leg disability is unclear, as he has not even articulated exactly what disability is at issue, or why he believes it should be service-connected.  He and his attorney are invited to provide clarification as to this claim.

The Veteran's case is complex, as he has sustained several additional injuries over the years since his discharge from service.  Perhaps the most legally significant of these occurred when he fell from a ladder during a workplace injury in 1994, injuring his back at that time.  He has been awarded Social Security Disability benefits based upon the residuals of this injury, which were deemed to include pain and depression.  Review of the medical evidence since that time reveals consistent disability involving his back, mental health, and significant substance abuse.  Therefore, any medical evidence which would reflect his physical and mental condition prior to the 1994 injury would be highly relevant to the analysis of all chronic residuals of the inservice injury as separated out from the 1994 injury.  

During a May 2011 VA spine examination, the Veteran reported that he had sought medical care at the VA clinic in McAllen, Texas in the early 1980s.  Review of his claims file reveals that he was living in Texas, near McAllen, in the early 1980s and was receiving VA educational benefits.  Thus, it is plausible that he sought medical care from VA at that time as well.  The Board is of the opinion that such medical records should be obtained prior to further adjudication of the service connection issues, given the relevance to the case.  Furthermore, any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Careful review of the Veteran's VA medical records reveal that in 2005 he was attempting to transfer his care from the Martinsburg, West Virginia, VA Medical Center.  As the record currently contains no treatment reports from that facility, they should be requested as well, for the sake of thoroughness.  If these records contain references to additional VA treatment, then such clues should be followed up and these records should be requested as well, to obtain the most complete picture possible of the Veteran's physical and mental condition through the years. 

As the case is being remanded anyway, the Veteran's recent VA treatment records should be updated for review by adjudicators.  

Further review of the Veteran's claim for TDIU must be deferred until resolution of the service connection issues on appeal.  Depending upon the outcome of these adjudications, the Veteran may be able to meet the schedular criteria for an award of TDIU, which would represent a material change in the analysis of this claim.  In any case, the recent VA treatment records will be helpful in review of his entitlement to TDIU.  

Additionally, the Veteran's attorney has requested that the VA obtain a social and industrial survey regarding the Veteran's employability.  Following the other evidentiary development upon remand, the RO will wish to consider whether such a survey would be helpful to achieve a fair resolution of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the McAllen, Texas, VA outpatient clinic, and all associated clinics, from 1979 through the present for inclusion in his claims file.  Since this time period pre-dates VA's electronic medical records system, all archived paper records should be searched, with negative replies documented if no records are found.  

2.  The RO should obtain all records from the Martinsburg, West Virginia, VA Medical Center, and all associated clinics from 1979 through the present for inclusion in the claims file.  Since this time period pre-dates VA's electronic medical records system, all archived paper records should be searched, with negative replies documented if no records are found.  

3.  The RO should obtain all records from the South Texas Veterans Health Care System and all associated clinics from September 2013 through the present for inclusion in the claims file.  

4.  After obtaining these records, the RO should review them carefully for indications of additional VA medical care through the years.  Any other requests for VA medical records should be made.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  AFTER adjudicating the outstanding service connection claims, the RO should then review the TDIU claim, to include explicit consideration of whether a social and industrial survey is appropriate.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


